Case 20-03732-LT11   Filed 07/23/20   Entered 07/23/20 11:05:52   Doc 1-2   Pg. 1 of
                                       11
Case 20-03732-LT11   Filed 07/23/20   Entered 07/23/20 11:05:52   Doc 1-2   Pg. 2 of
                                       11
Case 20-03732-LT11   Filed 07/23/20   Entered 07/23/20 11:05:52   Doc 1-2   Pg. 3 of
                                       11
Case 20-03732-LT11   Filed 07/23/20   Entered 07/23/20 11:05:52   Doc 1-2   Pg. 4 of
                                       11
Case 20-03732-LT11   Filed 07/23/20   Entered 07/23/20 11:05:52   Doc 1-2   Pg. 5 of
                                       11
Case 20-03732-LT11   Filed 07/23/20   Entered 07/23/20 11:05:52   Doc 1-2   Pg. 6 of
                                       11
Case 20-03732-LT11   Filed 07/23/20   Entered 07/23/20 11:05:52   Doc 1-2   Pg. 7 of
                                       11
Case 20-03732-LT11   Filed 07/23/20   Entered 07/23/20 11:05:52   Doc 1-2   Pg. 8 of
                                       11
Case 20-03732-LT11   Filed 07/23/20   Entered 07/23/20 11:05:52   Doc 1-2   Pg. 9 of
                                       11
Case 20-03732-LT11   Filed 07/23/20   Entered 07/23/20 11:05:52   Doc 1-2   Pg. 10 of
                                        11
Case 20-03732-LT11   Filed 07/23/20   Entered 07/23/20 11:05:52   Doc 1-2   Pg. 11 of
                                        11
